
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 4
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. McCollum
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding health care.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Health Protection Amendment of 2009.
		2.Constitutional
			 amendmentThe following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				
			 —
					1.Health care, including care to prevent and
				treat illness, is the right of all citizens of the United States and necessary
				to ensure the strength of the Nation.
					2.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
